                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

REBECCA HARPER, AMY CLARE OSEROFF,                 )
DONALD RUMPH, JOHN BALLA, RICHARD                  )
R. CREWS, LILY NICOLE QUICK, GETTYS                )
COHEN, JR., SHAWN RUSH, JACKSON                    )
THOMAS DUNN, MARK S. PETERS, JOSEPH                )
THOMAS GATES, KATHLEEN BARNES,                     )
VIRGINIA WALTERS BRIEN, and DAVID                  )
DWIGHT BROWN                                       )
                 Plaintiffs,                       )
                                                   )
v.                                                 )   JUDGMENT
                                                   )
                                                   )   No. 5:19-CV-452-FL
DAVID R. LEWIS, Representative, in his official )
capacity as Sr. Chair of the House Select          )
Committee on Redistricting, RALPH HISE,            )
in his official capacity as Co-Chair of the Senate )
Committee on Redistricting, WARREN DANIEL, )
in his official capacity as Co-Chair of the Senate )
Standing Committee on Redistricting, PAUL          )
NEWTON, in his official capacity as Co-Chair of )
the Senate Standing Committee on Redistricting,    )
TIMOTHY K. MOORE, Speaker of the NC House )
of Representatives, PHILIP E. BERGER, President )
Pro Tempore of the NC Senate, THE NORTH            )
CAROLINA STATE BOARD OF ELECTIONS, )
DAMON CIRCOSTA, in his official capacity as )
Chairman of the NC State Board of Elections,       )
STELLA ANDERSON, in her official capacity as )
Secretary of the NC Board of Elections, KENNETH)
RAYMOND, in his official capacity as Member of )
the NC State Board of Elections, DAVID C.          )
BLACK, in official capacity as Member of the NC )
State Board of Elections and JEFF CARMON,          )
in his official capacity as Member of the NC State )
Board of Elections                                 )
                         Defendants.               )
Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, upon
consideration of plaintiffs’ motion to remand.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
October 22, 2019, more particularly described therein, that plaintiffs’ motion to remand is granted
and that this case is remanded to Wake County Superior Court, North Carolina for further
proceedings.

This Judgment Filed and Entered on October 22, 2019, and Copies To:
Narendra K. Ghosh / Daniel F. Jacobson / Elisabeth S. Theodore / Robert S. Jones (via CM/ECF
Notice of Electronic Notification)
Phillip J. Strach / Alyssa Riggins / Michael Douglas McKnight / Thomas A. Farr (via CM/ECF
Notice of Electronic Notification)
The Honorable Frank Williams (via U.S. Mail at Wake County Clerk of Superior Court,
P. O. Box 351, Raleigh, NC 27602)

October 22, 2019                      PETER A. MOORE, JR., CLERK
                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk
